SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Order of the district court be AFFIRMED.
Casilda E. Roper-Simpson (“Roper-Simpson”) appeals from the September 28, 2004 Memorandum and Order of the United States District Court for the Eastern District of New York (Johnson, J.) finally determining the fee disputes among lawyers who provided legal services to Abner Louima: Roper-Simpson; Brian Figeroux and Carl W. Thomas (“Thomas & Figeroux”); Johnnie L. Cochran, Peter Neufeld, and Barry C. Scheck (“CN&S”); and Sanford Rubenstein (“Rubentstein”). Familiarity is assumed as to the facts, the procedural context, and the issues specified for appellate review.
As to the parties’ standing challenges: all of the parties stand to lose or gain financially from the division of fees. Roper-Simpson, and CN&S and Rubenstein therefore have standing to bring the fee dispute and to press this appeal.
Turning to the merits of Roper-Simpson’s appeal, “[w]e review a district court’s decision as to whether to award attorney’s fees for abuse of discretion.” Herman v. Davis Acoustical Corp., 196 F.3d 354, 356 (2d Cir.1999); see also Universal Acupuncture Pain Servs., P.C. v. Quadrino & Schwartz, P.C., 370 F.3d 259, 262 (2d Cir.2004). Magistrate Judge Poliak heard days of testimony regarding the work performed by Roper-Simpson and Thomas & Figeroux. The different metrics upon which this work could be valued were carefully considered. We find no abuse of discretion in the district court’s estimate of hours of work performed by the attorneys or in the calculation of fees based on the lodestar method.
We likewise find no abuse of discretion in the district court’s denial of an equal division of fees as between Roper-Simpson and Thomas & Figeroux, notwithstanding a fee-sharing agreement between the two parties. Magistrate Judge Poliak found that the precise terms of the agreement are unclear. Moreover, the agreement itself is unenforceable under New York law because it was made without informing the client. See Naiman v. N.Y. Univ. Hosps. Ctr., 351 F.Supp.2d 257, 263 (S.D.N.Y.2005); Code Prof. Resp. D.R. 2-106(D), N.Y. Comp.Codes R. & Regs. tit. 22, § 1200.11(d). The district court did not abuse its discretion in declining to follow the agreement and instead awarding fees in quantum meruit based on work actually performed.
For the reasons set forth above, the Order of the district court is AFFIRMED.